BETTS, District Judge.
Further proofs are this day submitted to the court by the district attorney in the above cause, pursuant to the order made September 20, 1862. [See the Annie, Case No. 417.] The papers found on board of the vessel consist of a provisional register, executed by the British consul general in Cuba, to Alexander Borrow-man, of Edinburgh, Scotland, presently residing at Havana, April 1, 1862, certifying the vessel to be of foreign build; a declaration, signed and sworn to the same day, before the said consul general, by the said Borrowman, that the vessel was built at Mobile, Alabama, her foreign name being Southern Republic, and that she is wholly owned by Borrow-man; shipping articles with a crew, dated at Havana, April 1, and 5, for a voyage from that port to Matamoras and back to Havana; and numerous letters addressed from Mobile to Havana, some accompanying the present adventure, and others of general correspondence. All of these letters are dated immediately previous to the capture of the vessel, and all of them which relate to her or her business speak of the blockade, and of her being employed to run it out of that port, and of such being the usual course of navigation between Cuba and Mobile.
A witness present at the capture of the vessel and cargo testifies, on his examination in preparatorio, that the sloop and her cargo were seized on the 29th of April last, coming out of the port of Mobile, in a dark night; that she was bound to Havana, and was endeavoring to escape the blockading forces investing the port; that the cargo was owned by residents of Mobile; and that the captain of the vessel well knew of the blockade, and had previously run it in the same vessel. Letters and papers transmitted from the shippers of the cargo to the consignees speak unreservedly the same language, and show a full knowledge of the illicit employment of this vessel, and the active violation at that port and at contiguous places of the existing blockade as a regular pursuit.
This testimony having been supplied in the cause within the period limited in the former order, and being in no way refuted or discredited, a decree of condemnation and forfeiture of the vessel and cargo, returned by the marshal as attached in this suit, must be entered against them.